209 F.2d 957
Arthur BICKART, Appellant,v.UNION BARGE LINE CORPORATION, Appellee.
No. 11164.
United States Court of Appeals Third Circuit.
Argued January 21, 1954.
Decided February 1, 1954.

Appeal from the District Court of the United States for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Hymen Schlesinger, Pittsburgh, Pa., for appellant.
John R. Bredin; Dalzell, Pringle, Bredin & Martin, Pittsburgh, Pa., for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The district judge found that the date of appellant's maximum recovery from the injury involved was September 8, 1946; that the amount due him in this action for maintenance and cure was $575, and that there was no proof that the massage and heat applications, self administered, under which further maintenance is claimed were curative treatments. There is substantial evidence to justify those findings.


2
The judgment of the district court, 110 F.Supp. 942, will be affirmed.